DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	The specification, the abstract and the drawings are all acceptable.	  

Examiner’s Amendment
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s attorney Edward Kmett on 2/1/2022. The application has been amended as follows:

In the claims:

30. (Currently Amended) An article manufacturing method for manufacturing an article, the method comprising: transporting a workpiece by using the control method according to claim [[1]] 25; and performing, by using a process apparatus, a processing on the workpiece.




Allowable Subject Matter
4.	Claims 15-30 are allowed.	
5.	The following is a statement of reasons for the indication of allowable subject matter. The non-obvious features are:
	As per independent claim 15: A mover movable in a first direction, the mover having a first magnet group and a second magnet group, the first magnet group including a plurality of first magnets arranged along a first direction and the second magnet group including a plurality of second magnets arranged along a second direction crossing the first direction including remaining claim limitations. 
As per independent claim 25: It is the same reason as claim 15.

                                               Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
	USPN 6,462,491 to Iijima discloses a motor position control system.
7.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to David S. Luo whose telephone number is (571)270-5251.  The examiner can normally be reached on M-F 9AM-6PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571)272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 
/DAVID LUO/Primary Examiner, Art Unit 2846